TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00211-CV



                                 Donald Ray McCray, Appellant

                                                  v.

                                        Lee Glass, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-07-000841, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On August 15, 2008, we notified appellant Donald Ray McCray that the appellate

record in this case did not appear to contain a final or otherwise appealable order. This Court’s

jurisdiction is limited to the review of final judgments and certain interlocutory orders signed by the

trial court. See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, .014 (West 2008); see also

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). McCray’s written response to this

notice fails to demonstrate that a final or otherwise appealable order has been signed by the trial

court. Accordingly, the appeal is dismissed for want of jurisdiction.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: October 3, 2008